                      Case 19-28320                    Doc 2         Filed 11/08/19           Entered 11/08/19 17:27:23                            Desc Main
                                                                        Document              Page 1 of 7

 Fill in this information to identify the case:
 Debtor name Sheet Metal Works, Inc.
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF UTAH                                                                                     Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ahern Rentals, Inc.             Jennifer Miranda                Trade Debt                                                                                               $10,309.08
 P.O. Box 271390                 Diodoro
 Las Vegas, NV
 89127-1390
 Apache Industrial               Todd L. Moss                    Trade Debt             Disputed                                                                          $43,432.46
 Services
 3070 West California
 Ave                             385-377-5147
 Salt Lake City, UT
 84104
 APS Applied                     Brittney Western                Trade Debt                                                                                             $175,588.08
 Product Solutions
 4938 Solution                   Brittney.O@apsrep
 Center                          .com
 Chicago, IL                     801-441-4949
 60677-4938
 Bonneville Test &               Sherilee Kramer                 Trade Debt                                                                                               $63,181.00
 Balance
 5663 W. 13100                   cmejia@btcservice
 South                           s.biz
 Salt Lake City, UT
 84126
 BRPI Mechanical                 Laura Thackeray                 Trade Debt                                                                                             $108,183.52
 3560 South 2200
 West                            laurbrpi@gmail.co
 Salt Lake City, UT              m
 84119                           801-973-6758
 BTC Services                    Candice Mejia                   Trade Debt                                                                                               $53,159.39
 3025 S. 3600 W.
 West Valley City, UT            cmejia@btcservice
 84119                           s.biz
 CADSCAPE, LLC                                                   Trade Debt                                                                                                 $7,500.00
 505 S.
 Independence Blvd.,
 S-206
 Virginia Beach, VA
 23452


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 19-28320                    Doc 2         Filed 11/08/19           Entered 11/08/19 17:27:23                            Desc Main
                                                                        Document              Page 2 of 7

 Debtor    Sheet Metal Works, Inc.                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Capital One Cabelas                                             Credit Card -                                                                                            $11,401.73
 P.O. Box 60599                                                  Trade Debt
 City of Industry, CA
 91716-0599
 Certified Test &                                                Trade Debt                                                                                               $41,760.00
 Balance, Inc.
 P.O. Box 1550
 Riverton, UT 84065
 Douglas Metals                                                  Trade Debt                                                                                               $41,131.43
 3075 S. West                    info@douglasmetal
 Temple                          s.net
 Salt Lake City, UT
 84115
 Internal Revenue                                                Payroll Taxes -                                                                                          $39,261.23
 Service                                                         941
 Centralized
 Insolvency
 Operation
 P.O. Box 7346
 Salt Lake City, UT
 84138
 Long Building                   Samantha Gott                   Trade Debt                                                                                               $83,057.90
 Environments
 P.O. Box 5501                   sgott@long.com
 Denver, CO
 80217-5501
 Metco, Inc.                     Colleen Deeds                   Trade Debt                                                                                               $54,524.12
 P.O. Box 26176
 Salt Lake City, UT              cdeeds@metcospir
 84126                           al.com
 RasmussenAndAss                 Lynn Nelson      Trade Debt                                                                                                              $35,639.00
 ociates C/O ECI
 3333 West 2100 So.              lynnn@rasmussen
 West Valley City, UT            equipment.com
 84119-1197                      801-972-5588
 Ray Quinney &                                                   Legal Services                                                                                           $67,085.94
 Nebeker
 36 State St. #1400
 Salt Lake City, UT
 84111
 Redd Roofing                                                    Trade Debt                                                                                                 $8,000.00
 Company
 2772 H Avenue
 P.O. Box 1304
 Ogden, UT 84402
 Sabol & Rice                    Ronda Tuttle                    Trade Debt                                                                                               $28,726.00
 P.O. Box 25957
 Salt Lake City, UT              ronda@sabolrice.c
 84125-0957                      om




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 19-28320                    Doc 2         Filed 11/08/19           Entered 11/08/19 17:27:23                            Desc Main
                                                                        Document              Page 3 of 7

 Debtor    Sheet Metal Works, Inc.                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Scotvale Electrical                                             Trade Debt                                                                                               $15,434.66
 Systems
 1770 West Sequoia
 Vista Circle #1A
 Salt Lake City, UT
 84104
 US Air Conditioning                                             Trade Debt                                                                                                 $7,188.94
 Dist.
 P.O. Box 1111
 La Puente, CA
 91749-1111
 Wagstaff Crane                                                  Trade Debt                                                                                               $11,855.00
 Service LLC                     abby@wagstaffcra
 4315 So. Commerce               ne.com
 Drive
 Murray, UT
 84107-2629




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-28320                    Doc 2          Filed 11/08/19         Entered 11/08/19 17:27:23                         Desc Main
                                                                    Document            Page 4 of 7
                                                               United States Bankruptcy Court
                                                                        Central District of Utah
 In re      Sheet Metal Works, Inc.                                                                                   Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder

 -NONE-



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date November 8, 2019                                                       Signature /s/ Ralph C. Montrone
                                                                                            Ralph C. Montrone

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-28320                    Doc 2          Filed 11/08/19      Entered 11/08/19 17:27:23        Desc Main
                                                                    Document         Page 5 of 7




                                                               United States Bankruptcy Court
                                                                     Central District of Utah
 In re      Sheet Metal Works, Inc.                                                                  Case No.
                                                                                  Debtor(s)          Chapter     11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       November 8, 2019                                         /s/ Ralph C. Montrone
                                                                      Ralph C. Montrone/President
                                                                      Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                 Case 19-28320                    Doc 2          Filed 11/08/19      Entered 11/08/19 17:27:23             Desc Main
                                                                    Document         Page 6 of 7



                                                               United States Bankruptcy Court
                                                                      Central District of Utah
 In re      Sheet Metal Works, Inc.                                                                        Case No.
                                                                                  Debtor(s)                Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Sheet Metal Works, Inc. in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 November 8, 2019                                                    /s/ Adam S. Affleck
 Date                                                                Adam S. Affleck 5434
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Sheet Metal Works, Inc.
                                                                     RICHARDS BRANDT MILLER NELSON
                                                                     111 East Broadway, Suite 400
                                                                     Salt Lake City, UT 84111
                                                                     801-531-2000 Fax:801-532-5506
                                                                     adam-affleck@rbmn.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
  Case 19-28320     Doc 2   Filed 11/08/19   Entered 11/08/19 17:27:23   Desc Main
                               Document      Page 7 of 7


Information Sheet

Sheet Metal Works EIN: XX-XXXXXXX

Explore Management LLC EIN: XX-XXXXXXX

Date of Merger into Sheet Metal Works: October 10, 2019
